DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because, at line 2, “and” should be deleted.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 9-10 – are rejected under 35 U.S.C. 103 as being unpatentable over Sun (2022/0163094) in view of Ripamonte (2021/0230896). 
1.	Sun, Fig. 1, teaches an active inerter damper, configured to be disposed on or in a building structure, para. 2, the active inerter damper comprising:
a base (1); 
a lead screw (4) movably disposed above the base and linearly movable along an axial direction; 
a rotational mass block (5), engaged with the lead screw so as to be rotatable with respect to the base; and 
a driving device (“the inerter endpoint 2 is subjected to an external force load”, para. 33) connected to the lead screw. 
Sun does not expressly teach a controller electrically connected to the driving device, wherein the controller is configured to activate the driving device to linearly move the lead screw along the axial direction so as to rotate the rotational mass block via the lead screw. 
Ripamonte teaches a controller, 202, 302, electrically connected to the driving device, wherein the controller is configured to activate the driving device to linearly move the lead screw along the axial direction so as to rotate the rotational mass block via the lead screw, abstract, paras. 60-63. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Sun to have a controller electrically connected to the driving device, wherein the controller is configured to activate the driving device to linearly move the lead screw along the axial direction to efficiently rotate the rotational mass block via the lead screw to damp building vibrations.

2.	Sun in view of Ripamonte teaches the active inerter damper according to claim 1, Ripamonte further comprising an acceleration sensor, 201, paras 68-69, configured to be disposed on or in the building structure to detect an acceleration of the building structure, wherein the acceleration sensor is electrically connected to the controller so as to transmit an acceleration signal in response to the acceleration of the building structure to the controller.

3.	Sun in view of Ripamonte teaches the active inerter damper according to claim 2, Ripamonte further teaching the controller has a damping mode (the damper activates, or goes into damping mode, when vibration is detected), in the damping mode, the controller activates the rotational mass block to rotate according to the acceleration signal transmitted by the acceleration sensor, and the rotational mass block generates an inertial force for resisting the acceleration of the building structure, abstract.

4.	Sun in view of Ripamonte teaches the active inerter damper according to claim 2, Ripamonte further teaching the controller has a measurement mode, in the measurement mode, the controller activates the rotational mass block to rotate according to a database stored in the controller, the rotational mass block generates an oscillation force to vibrate the building structure, the acceleration sensor is configured to measure a vibrating motion of the building structure and transmits a response signal in response to the vibrating motion of the building structure to the controller, and the controller is configured to calculate a resonant frequency and a damping ratio of the building structure according to the response signal transmitted by the acceleration sensor, (the claim recites essentially the cycle disclosed at paras 68-88, starting at when the detected vibration value is higher than the control value). 

5.	Sun in view of Ripamonte teaches the active inerter damper according to claim 1, Ripamonte further teaching the driving device comprises a fixed component and a movable component, the fixed component is fixed on the base, the movable component has an end movably disposed in the fixed component and another end connected to the lead screw so as to activate the lead screw to move because Ripamonte teaches that the driving device can be a pneumatic actuator, para. 61, the claim describing such a structure (a piston rod movable component has an end movably disposed in the piston rod cylinder fixed component). 

9-10.	Sun in view of Ripamonte teaches the active inerter damper according to claim 5, Ripamonte further teaching the movable component is disposed coaxial to the lead screw because Ripamonte teaches that the movable component can be the piston of a hydraulic actuator, such piston necessarily coaxial with the lead screw because the lead screw acts at the center of the rotating movable mass, Fig. 1, paras. 61-62.

Claim 6 - is rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Ripamonte and in further view of Nemir ((5,168,673).
6.	Sun in view of Ripamonte does not expressly teach a force gauge and a displacement gauge, wherein the force gauge is disposed between the movable component and the lead screw so as to measure a force acting on the movable component, the force gauge is electrically connected to the controller so as to transmit a force signal in response to the force acting on the movable component to the controller, the displacement gauge is disposed between the movable component and the fixed component so as to measure a displacement of the movable component, and the displacement gauge is electrically connected to the controller so as to transmit a displacement signal in response to the displacement of the movable component to the controller. Nemir teaches that it is old in the art to dispose displacement and force gauges between bodies to control displacement of a component, col. 1, lines 64-70 and col. 2, lies 1-21. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to position Nemir displacement and force gauges as claimed to transmit a displacement signal in response to the displacement of the movable component to the controller for optimal damping. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Ripamonte and in further view of Fukano (8,720,318).
7-8.	Sun in view of Ripamonte does not comprise a connection plate disposed on the another end of the movable component, wherein the lead screw has an end that is located away from the rotational mass block and disposed on the connection plate, a fixed plate and a guide rod, wherein the fixed plate stands on the base, the fixed plate has an opening, the guide rod has an end disposed through the opening and another end connected to the connection plate. Fukano Fig. 1 teaches that it is old in the art to dispose a connection plate (“connecting plate” 100) adjacent an end of the movable component 40 wherein a “displaceable body” has an end that is disposed on the connection plate, a fixed plate 94 and a guide rod 98, wherein the fixed plate stands on a base (the base to which it is bolted), the fixed plate has an opening, the guide rod has an end disposed through the opening and another end connected to the connection plate at 114. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dispose a connection plate/guide rod/fixed plate structure on Ripamonte to displace the lead screw “in a stable manner along the axial direction under a guiding action of the guide shafts”, col. 2, lines 5-7. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on Ripamonte as a primary reference for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951. The examiner can normally be reached Monday-Friday 8am-5pm.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/               Examiner, Art Unit 3633                                                                                                                                                                                         
/BABAJIDE A DEMUREN/               Primary Examiner, Art Unit 3633